DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-14 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but the claim was amended and the rejections changed accordingly.  Some of the arguments no longer apply.
Applicant's remaining arguments filed Dec. 6, 2021 have been fully considered but they are not persuasive.  Details follow.
The § 112 rejections for indefiniteness follow.
A).	Claim 1, line 9, and each dependent claim, recites, “A method . . . comprising . . . the oxidation step,” without the necessary antecedent basis.  It is unclear what “the oxidation step” is.
B).	Claim 5, and each dependent claim, recites “the separation step,” without the necessary antecedent basis.  It is unclear what “the separation step” is.
C).	Claim 8 recites “the separated liquid” without the necessary antecedent basis.  It is unclear how “the separated liquid” is related to the previously recited “liquid,” if at all.
The relevant claim language follows, with the indefinite “oxidation step” and the indefinite “separation step” emphasized.
Claim 1.  A method of treating spent caustic comprising:
supplying an oxidizing agent from an oxidizing agent supplier to a reactor while supplying spent caustic to the reactor from a spent caustic supplier spaced apart from and positioned below a gas and liquid separator;
preparing a mixed solution including the spent caustic and the oxidizing agent in a reactor,
oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays;
moving gas and liquid generated in the oxidation step in the reactor to the gas and liquid separator spaced apart from and positioned below the reactor;
the oxidation step in the reactor with the gas and liquid separator, wherein the liquid is returned to the spent caustic supplier; and
discharging the spent caustic in which treatment reaction is completed by the oxidation treatment by a discharger, wherein the spent caustic is sent to the discharger from the spent caustic supplier once a pH of the spent caustic in the spent caustic supplier is in the range of 10-14.

Claim 2.  The method of Claim 1, wherein the catalyst structure includes a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash.

Claim 3.  The method of Claim 2, wherein the oxidation step is performed in the reactor in which a composite structure including the catalyst structures stacked therein and an ultraviolet (UV) lamp are disposed to be penetrated in parallel with a stacked direction of the catalyst structures in the composite structure.

Claim 5.  The method of Claim 3, wherein the oxidation step is performed in the stacked direction of the catalyst structures, and the gas and the liquid generated in the oxidation step are oxidized through the reactor in a co-current flow and then separated in the separation step.

Claim 6.  The method of Claim 5, wherein all steps of the method of treating spent caustic are performed at a temperature of 40 ºC to 70°C and a pressure of 1 kgf/cm2 to 2 kgf/cm2.

Claim 7.  The method of Claim 5, wherein the oxidation step and the separation step are further performed with the liquid separated in the separation step.

Claim 8.  The method of Claim 7, wherein the oxidation step and the separation step are further performed until a CODcr value included in the separated liquid is 10,000 mg/L or less.

Applicant argues that “the oxidation step” and “the separation step” are not indefinite because, “claim 1 recites, and has continually recited since filing, an ‘oxidizing’ step, which would be understood by one of skill in the art to be synonymous with oxidation, which has also been present in the claims since filing” – and this “applies to the recitation of ‘separating’ in claim 1 and ‘the separating step’ in the dependent claims,” and, further, “one of skill in the art would understand and appreciate that the gas and liquid subjected to the separating step would result in a separated gas and a separated liquid.”
These arguments are unpersuasive because Applicant's remarks/arguments are directed toward a different term than the term that caused the indefiniteness in the claim language.  For example:
1).	Whether the two terms “oxidizing step” and “oxidation” have appeared in Claim 1 “continually recited since filing,” does not address the issue of “the oxidation step” being without the necessary antecedent basis and causing indefiniteness.

3).	Whether the two terms “separating” in Claim 1 and “the separating step” in the dependent claims have been “continually recited since filing,” does not address the issue of “the separation step” being without the necessary antecedent basis and causing indefiniteness.
4).	Whether one of ordinary skill in the art would understand “that the gas and liquid subjected to the separating step would result in separated gas and a separated liquid,” does not address the issue of “the separation step” being without the necessary antecedent basis and causing indefiniteness – or “the separated liquid” being without the necessary antecedent basis and it being unclear how “the separated liquid” is related to the previously recited “liquid,” if at all.
Interestingly, Applicant does offer a way to address the indefiniteness issues.  The suggestion is to amend Claim 1 (and its dependent claims) to replace “the oxidation step” with the “oxidizing step” so that one of ordinary skill in the art understands that the antecedent basis for “the oxidizing step” is:
oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays;

Then consistently use the term “the oxidizing step” in Claim 1’s dependent claims.  Similarly, the term “separation step” can be amended to be “the separating step” so that one of ordinary skill the art understands that the antecedent basis for “the separating step” is:
separating the gas and the liquid generated in the oxidizing step in the reactor with the gas and liquid separator, wherein the liquid is returned to the spent caustic supplier;

Then consistently use the term “separating step” in any dependent claims.
To address the lack of antecedent basis for Claim 8’s “the separated liquid,” among other issues, the suggestion is to amend Claim 8, as follows.
Claim 8.  The method of claim 7, wherein the oxidizing step and the separating step are further performed until a chemical oxygen demand (CODcr) value separated in the separating step is 10,000 mg/L or less.

Claim 1 is rejected under § 103 over Gurney et al., in view of Sannino et al. (see Rejection for Claim 1 below).  Claim 1 follows.
Claim 1.  A method of treating spent caustic comprising:
supplying an oxidizing agent from an oxidizing agent supplier to a reactor while supplying spent caustic to the reactor from a spent caustic supplier spaced apart from and positioned below a gas and liquid separator;
preparing a mixed solution including the spent caustic and the oxidizing agent in a reactor,
oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays;
moving gas and liquid generated in the oxidation step in the reactor to the gas and liquid separator spaced apart from and positioned below the reactor;
separating the gas and the liquid generated in the oxidation step in the reactor with the gas and liquid separator, wherein the liquid is returned to the spent caustic supplier; and
discharging the spent caustic in which treatment reaction is completed by the oxidation treatment by a discharger, wherein the spent caustic is sent to the discharger from the spent caustic supplier once a pH of the spent caustic in the spent caustic supplier is in the range of 10-14.

The combination statement for Gurney et al., in view of Sannino et al., follows.
Like Gurney et al., Sannino et al. discloses treating wastewater of “industrial effluents” (analogous to Gurney et al.’s wastewater of spent caustic) (see Sannino et al. [0012]), by preparing a mixed solution, including the wastewater and an oxidizing agent (hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3), oxidizing the wastewater by passing the mixed solution through structures (“Structured Catalyst,” Figure 3), and then separating (in the space above the “Structured Catalyst,” Figure 3) the gas (“Gas OUT,” Figure 3) and liquid (“H2O OUT,” Figure 3) generated in the oxidation step, downstream of the oxidation step.  (See Sannino et al. Abstract; [0011]-[0014]; [0028]; [0032]-[0034]; Figure 3, [0051], and [0054]) (See Rejection for Claim 1 below for Gurney et al. disclosing the analogous process)
Sannino et al. further teaches: 
oxidizing (via the “photo-Fenton oxidation reaction,” [0028]) the wastewater of “industrial effluents” (see Sannino et al. [0012]) (analogous to Gurney et al.’s wastewater of spent caustic) by passing the mixed solution (mixed solution is gas/liquid solution comprising “wastewater,” and an oxidizing agent, i.e. hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3) through catalyst structures (“Catalyst Structures” shown in Sannino et al. Figure 3 of “heterogeneous  in the reactor (Sannino et al. Figure 3, reactor with “Catalyst Structures”) while irradiating (via the “mercury vapor lamp” of the “PHOTOREACTOR” shown in Sannino et al. Figure 3) ultraviolet rays, since the “mercury vapor lamp [is] emitting at 254 nm,” as disclosed in Sannino et al. Figure 3.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Gurney et al. method i). to substitute the Gurney et al. gas-liquid contacting packing material structures, for the catalyst structures, subjected to irradiating ultraviolet light of an ultraviolet lamp, as taught by Sannino et al., and ii). to add to the Gurney et al. ozone oxidizing agent, the hydrogen peroxide oxidizing agent taught by Sannino et al., such that the Gurney et al. steps of:
oxidizing the spent caustic by passing the mixed solution through gas-liquid contacting packing material structures “to improve contact between the gas phase and the liquid phase” (see Gurney et al. Figure 2; and Page 39, lines 14-18)

become the Combination’s steps of:
oxidizing spent caustic (wastewater) by passing the mixed solution through catalyst structures while irradiating ultraviolet rays,

as taught by Sannino et al. for an analogous process (see above two paragraphs), since Sannino et al. states that such a modification accrues several advantages, including those that follow.
1).	The proposed modification provides a “high efficiency” wastewater treatment (see Sannino et al. Title), and Gurney et al. is treating wastewater of spent caustic in an industrial setting and is interested in higher efficiencies (see Gurney et al. Page 1 to Paragraph spanning Pages 2-3, particularly Paragraph spanning Pages 2-3);
2).	The proposed modification “proposes an eco-friendly photo-Fenton reaction for the destruction of pollutants in industrial effluents, which is based on the use of a stable heterogeneous photo-Fenton catalyst . . . for the degradation of organic compounds in wastewater by a photo-Fenton system” (see Sannino et al. [0012]-[0013]), and Gurney et al. is interested in an “environmentally acceptable solution” in “the treatment of spent caustic solution” (see Gurney et al. Page 1, lines 3-9); and
3).	While “[t]he photocatalytic degradation of organic contaminants using the photo-Fenton system” is known in the art (see Sannino et al. [0004]), when “hydrogen peroxide is 

Regarding Claim 1, Applicant argues that Gurney et al., in view of Sannino et al., is an improper combination because, “Gurney is directed to a method for treating spent caustic to provide a solution to be discharged to a wastewater treatment plant (Gurney, Abstract), Sannino is directed to processes within that wastewater treatment plant itself. That is, Sannino is not concerned with treatment of spent caustic, and there is no indication in the evidence of record that processes useful for treating an environmentally-acceptable solution in a conventional wastewater treatment plant would be useful for the actual processing of spent caustic.” (See Applicant’s Remarks Page 6)
These arguments are unpersuasive because clearly, from the Rejection for Claim 1 below, the two wastewater treatment processes are analogous, whether one or both methods recycle the treated wastewater back to the facility, unlike Applicant is arguing.  Specifically, the Rejection for Claim 1 states:
Like Gurney et al., Sannino et al. discloses treating wastewater of “industrial effluents” (analogous to Gurney et al.’s wastewater of spent caustic) (see Sannino et al. [0012]), by preparing a mixed solution, including the wastewater and an oxidizing agent (hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3), oxidizing the wastewater by passing the mixed solution through structures (“Structured Catalyst,” Figure 3), and then separating (in the space above the “Structured Catalyst,” Figure 3) the gas (“Gas OUT,” Figure 3) and liquid (“H2O OUT,” Figure 3) generated in the oxidation step, downstream of the oxidation step.  (See Sannino et al. Abstract; [0011]-[0014]; [0028]; [0032]-[0034]; Figure 3, [0051], and [0054]) (See Rejection for Claim 1 below for Gurney et al. disclosing the analogous process)

(See Rejection for Claim 1 below for the above quote)

Known work in one field of endeavor (wastewater treatment of industrial effluents) may prompt variations of it for use in the same field based on design incentives or other market forces / market place incentives (see combination statement in Rejection for Claim 1, where Sannino et al. discloses the modification of the Gurney et al. method would provide high efficiency wastewater treatment, an eco-friendly wastewater 
While “[t]he photocatalytic degradation of organic contaminants using the photo-Fenton system; is known in the art” (see Sannino et al. [0004]), when “hydrogen peroxide is dosed to the photo-Fenton oxidation reaction during the process . . . [there is] a considerable improvement of the removal rate of the pollutants” (see Sannino et al. [0034]).

(See Rejection for Claim 1 below for the above quote)

These arguments are also unpersuasive because Gurney et al., in view of Sannino et al., are properly combined and disclose Claim 1 (see Rejection for Claim 1 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Objections
Claim 8 is objected to because of the following:  Claim 8 recites “CODcr” and should recite “chemical oxygen demand (CODcr)” (see Original Disclosure [0035]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 was amended.  The previous rejections under § 112 for indefiniteness are withdrawn from Claims 1-3, 5-10, and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1, line 9, and each dependent claim, recites, “A method . . . comprising . . . the oxidation step,” without the necessary antecedent basis.  It is unclear what “the oxidation step” is.
B).	Claim 5, and each dependent claim, recites “the separation step,” without the necessary antecedent basis.  It is unclear what “the separation step” is.
C).	Claim 8 recites “the separated liquid” without the necessary antecedent basis.  It is unclear how “the separated liquid” is related to the previously recited “liquid,” if at all.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al. (WO-2015114298-A1, Aug. 6, 2015, 55 pages), in view of Sannino et al. (US-20100133202-A1, Jun. 3, 2010).  Gurney et al., in view of Sannino et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1 and 9-10 – Gurney et al. discloses a method of treating spent caustic (see Title, Abstract, Figure 2, and Page 38, line 5, to Page 39, line 22) comprising:
supplying an oxidizing agent (“a gas comprising ozone and oxygen 15,” see Figure 2 and Page 39, lines 5-8) from an oxidizing agent supplier (oxidizing agent supplier is supplier of “a gas comprising ozone and oxygen 15,” see Figure 2 and Page 39, lines 5-8) to a reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18), as disclosed in Figure 2 and at Page 39, lines 5-8, while supplying spent caustic (“spent caustic,” see Figure 2 and Page 39, lines 5-8) to the reactor from a spent caustic supplier (“venturi gas/liquid contactor 5,” see Figure 2 and Page 39, line 5-8) spaced apart from and positioned below a gas and liquid separator (gas and liquid separator is portion of reactor 3 between the “gas-liquid contacting packing material 2”, and the “distributor or nozzle array 8,” where the oxidizing agent and the spent caustic enter the gas and liquid separator’s bottom, from the spent caustic supplier, i.e. “venturi gas/liquid contactor 5,” ;
preparing a mixed solution (mixed solution of gas and liquid in the reactor, where reactor is “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18) including the spent caustic and the oxidizing agent in the reactor (see above for “supplying an oxidizing agent from an oxidizing agent supplier to a reactor while supplying spent caustic to the reactor from a spent caustic supplier”), where the spent caustic and oxidizing agent is entering the bottom of the reactor, having come from the spent caustic supplier, through the gas and liquid separator, and to the reactor’s bottom, as disclosed in the “supplying” step above and in Figure 2,
oxidizing the spent caustic by passing the mixed solution through , as disclosed in Figure 2 and at Page 38, line 29, to Page 39, line 22, and Page 17, lines 4-18, since the reactor is filled “with gas-liquid contacting packing material 2 (random or structured) to improve the contact between the gas phase and the liquid phase” and “sufficient ozone is added such that substantially all the organic and/or inorganic sulphur species present in the spent caustic solution are oxidised by the ozone/oxygen to their highest oxidation state,” and the spent caustic solution becomes “treated” caustic solution;
moving gas and liquid generated in the oxidation step (see above “oxidizing” step) in the reactor (see above for “reactor”) to the gas and liquid separator (see above for gas and liquid separator), since gas and liquid generated in the oxidation step in the reactor is moved to the gas and liquid separator via the “process liquid recycle line 10” and spaced apart from and positioned below the reactor, as shown in Figure 2;
and after moving the gas and liquid generated in the oxidation step in the reactor to the gas and liquid separator (see above “moving” step), separating the gas and the liquid generated in the oxidation step in the reactor with the gas and liquid separator, where the gas and liquid is separated into i) a liquid of treated spent caustic which enters the discharger below (discharger is bottom of reactor 3 where the treated spent caustic collects, and is then discharged from via treated caustic solution transfer pump 4) and ii) a gas with entrained liquid of spent caustic which enters the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18) to undergo the “oxidizing” step (see oxidizing step above), wherein the liquid from the reactor is returned, via “process liquid recycle line 10,” to the spent caustic supplier (“venturi gas/liquid contactor 5,” see Figure 2 and Page 39, line 5-8) (see Figure 2 and Page 38, line 29, to Page 39, line 22); and
discharging (via treated caustic solution transfer pump 4, see Figure 2) the spent caustic in which treatment reaction is completed by the oxidation treatment by a discharger (discharger is bottom of reactor 3 connected to caustic solution transfer pump 4 and waste water plant 13, see Figure 2), wherein the spent caustic is sent to the discharger from the spent caustic supplier (“venturi gas/liquid contactor 5,” see Figure 2 and Page 39, line 5-8) once a pH of the spent caustic in the spent caustic supplier is in the range of 10-14, since the process is a “batch process” (see Page 38, lines 29-31) and the spent caustic is “treated to form a treated solution of pH 7.0 to 11.0” (see Abstract), and “the desired pH value may be in the range of pH 10.0 to 11.0, or pH 10.25 to 10.75, or around pH 10.5, the typical pH values at which heavy metal carbonates/ heavy metal oxides tend to precipitate out of the treated solution” (see Page 19, lines 23-27).
Gurney et al. discloses the claimed invention except for:
oxidizing the spent caustic by passing the mixed solution through 

However, Gurney et al. discloses:
oxidizing the spent caustic by passing the mixed solution through  (see above paragraph).

Like Gurney et al., Sannino et al. discloses treating wastewater of “industrial effluents” (analogous to Gurney et al.’s treating wastewater of spent caustic) (see Sannino et al. [0012]), by preparing a mixed solution, including the wastewater and an oxidizing agent (hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3), oxidizing the wastewater by passing the mixed solution through structures (“Structured Catalyst,” Figure 3), and then separating (in the space above the “Structured Catalyst,” Figure 3) the gas (“Gas OUT,” Figure 3) and liquid (“H2O OUT,” Figure 3) generated in the oxidation step, downstream of the oxidation step.  (See Sannino et al. Abstract; [0011]-[0014]; [0028]; [0032]-[0034]; Figure 3, [0051], and [0054]) (See Rejection for Claim 1 above for Gurney et al. disclosing the analogous process)
Sannino et al. further teaches:
oxidizing (via the “photo-Fenton oxidation reaction,” [0028]) the wastewater of “industrial effluents” (see Sannino et al. [0012]) (analogous to Gurney et al.’s wastewater of spent caustic) by passing the mixed solution (mixed solution is gas/liquid solution comprising “wastewater,” and an oxidizing agent, i.e. hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3) through catalyst structures (“Catalyst Structures” shown in Sannino et al. Figure 3 of “heterogeneous photo-Fenton catalyst,” [0012]-[0013] and [0011] for titanium) in the reactor (Sannino et al. Figure 3, reactor with “Catalyst Structures”) while irradiating (via the “mercury vapor lamp” of the “PHOTOREACTOR” shown in Sannino et al. Figure 3) ultraviolet rays, since the “mercury vapor lamp [is] emitting at 254 nm,” as disclosed in Sannino et al. Figure 3.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Gurney et al. method i). to substitute the Gurney et al. gas-liquid contacting packing material structures, for the catalyst structures, subjected to irradiating ultraviolet light of an ultraviolet 
oxidizing the spent caustic by passing the mixed solution through gas-liquid contacting packing material structures “to improve contact between the gas phase and the liquid phase” (see Gurney et al. Figure 2; and Page 39, lines 14-18)

become the Combination’s steps of:
oxidizing spent caustic (wastewater) by passing the mixed solution through catalyst structures while irradiating ultraviolet rays,

as taught by Sannino et al. for an analogous process (see above two paragraphs), since Sannino et al. states that such a modification accrues several advantages, including those that follow.
1).	The proposed modification provides a “high efficiency” wastewater treatment (see Sannino et al. Title), and Gurney et al. is treating wastewater of spent caustic in an industrial setting and is interested in higher efficiencies (see Gurney et al. Page 1 to Paragraph spanning Pages 2-3, particularly Paragraph spanning Pages 2-3);
2).	The proposed modification “proposes an eco-friendly photo-Fenton reaction for the destruction of pollutants in industrial effluents, which is based on the use of a stable heterogeneous photo-Fenton catalyst . . . for the degradation of organic compounds in wastewater by a photo-Fenton system” (see Sannino et al. [0012]-[0013]), and Gurney et al. is interested in an “environmentally acceptable solution” in “the treatment of spent caustic solution” (see Gurney et al. Page 1, lines 3-9); and
3).	While “[t]he photocatalytic degradation of organic contaminants using the photo-Fenton system” is known in the art (see Sannino et al. [0004]), when “hydrogen peroxide is dosed to the photo-Fenton oxidation reaction during the process . . . [there is] a considerable improvement of the removal rate of the pollutants” (see Sannino et al. [0034]), and such a considerable improvement of the removal rate of pollutants, i.e. contaminants, would be of interest to Gurney et al. who is already oxidizing contaminants to remove them from spent caustic, and would have an interest in a “spent caustic solution which is more cost effective and/or effective and/or more energy efficient than known processes” (see Gurney et al. paragraph spanning Pages 2-3).
Additional Disclosures Include:
Claim 9 – The Combination discloses the method of Claim 1, wherein the spent caustic occurs in a refinery process, a petrochemical process, or an environmental facility, and includes at least one of sulfide and mercaptide (see Gurney et al. Page 1, line 1, to Page 3, line 3; and Page 4, line 19, to Page 5, line 2).
Claim 10 – The Combination discloses the method of Claim 1, wherein the oxidizing agent is hydrogen peroxide, ozone or a potassium persulfate aqueous solution (See Gurney et al. Abstract for the ozone) (See Sannino et al. Abstract for the hydrogen peroxide H2O2) (See Rejection for Claim 1 for the motivation to combine).
The claim is directed to an apparatus.
Regarding Claim 11 – Gurney et al. discloses a facility (Figure 2 and Page 38, line 5, to Page 39, line 22) of treating spent caustic (see Title) occurring in a refinery process, a petrochemical process, or an environmental facility (see Page 1, line 1, to Page 2, line 2) (see Title, Abstract, Figure 2, and Page 5, line 5, to Page 39, line 22), comprising:
a spent caustic supplier (“venturi gas/liquid contactor 5,” see Figure 2 and Page 39, line 5-8) supplying spent caustic to a reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18) as disclosed in Figure 2 by the flow arrows, and spaced apart from and positioned below a gas and liquid separator (gas and liquid separator is portion of reactor 3 between the “gas-liquid contacting packing material 2”, and the “distributor or nozzle array 8,” where the oxidizing agent and the spent caustic enter the gas and liquid separator’s bottom, from the spent caustic supplier, i.e. “venturi gas/liquid contactor 5,” see Figure 2, and the gas and entrained spent caustic liquid flow upward towards the reactor and oxidation treatment, separated from the treated caustic liquid which flows downward towards the discharger), in order for the caustic supplier to feed the “spent caustic” and “gas comprising ozone and oxygen” to the gas and liquid separator’s bottom and have the gas and entrained spent caustic move upwards towards the reactor and oxidation treatment, separated from the treated spent caustic liquid which flows ;
an oxidizing agent supplier (oxidizing agent supplier is supplier of “a gas comprising ozone and oxygen 15,” see Figure 2 and Page 39, lines 5-8) supplying an oxidizing agent (“a gas comprising ozone and oxygen 15,” see Figure 2 and Page 39, lines 5-8) to the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18), as disclosed in Figure 2 by the flow arrows;
the reactor oxidizing (via the oxidizing agent disclosed above) a mixed solution (mixed solution of gas and liquid in the reactor, where reactor is “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18) in which the spent caustic supplied from the spent caustic supplier to the reactor (see above) and the oxidizing agent supplied from the oxidizing agent supplier to the reactor (see above) are mixed as disclosed in Figure 2 by the flow arrows, 
the gas and liquid separator (see above for “gas and liquid separator”) separating gas and liquid generated by oxidation treatment of the mixed solution in the reactor (see above for “the reactor oxidizing a mixed solution”) since gas and liquid generated in the oxidation step in the reactor is moved to the gas and liquid separator via the “process liquid recycle line 10” and “gaseous recycle line 11” as disclosed in Figure 2 and at Page 38, lines 21-22, and Page 38, line 29, to Page 39, line 22, and the gas and liquid separator’s gas and liquid is separated into i) a liquid of treated spent caustic which enters the discharger below (discharger is bottom of reactor 3 where the treated spent caustic collects, and is then discharged from via treated caustic solution transfer pump 4) and ii) a gas with entrained liquid of spent caustic which enters the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Figure 2 and Page 39, lines 14-18, the gas and liquid separator spaced apart from and positioned below the reactor, as shown in Figure 2; and
a discharger (discharger is bottom of reactor 3 connected to caustic solution transfer pump 4 and waste water plant 13, see Figure 2) discharging the spent caustic in which treatment reaction is completed by the oxidation treatment, since the spent caustic in which treatment reaction is completed by oxidation treatment is collecting in the bottom of reactor 3, waiting to be discharged to the waste water plant 13 via caustic solution transfer pump 4, as disclosed in Figure 2, because the process is a “batch process” (see Page 38, lines 29-31) and the spent caustic is “treated to form a treated solution of pH 7.0 to 11.0” (see Abstract), which is then discharged to the waste water plant 13 via caustic solution transfer pump 4, as disclosed in Figure 2,
wherein the spent caustic supplier (see above for “spent caustic supplier”) is configured to receive the liquid from the gas and liquid separator (see above for the “gas and liquid separator”) via the reactor (see above for the “reactor”) and the “process liquid recycle line 10” as disclosed in Figure 2, and the spent caustic supplier is configured such that spent caustic is sent to the discharger (see above for the “discharger discharging the spent caustic in which treatment reaction is completed by the oxidation treatment) when a pH of the spent caustic in the spent caustic supplier, feeding the discharger, generates treated spent caustic with a pH which is in the range of 10-14 since the process is a “batch process” (see Page 38, lines 29-31) and the spent caustic is “treated to form a treated solution of pH 7.0 to 11.0” (see Abstract), and “the desired pH value may be in the range of pH 10.0 to 11.0, or pH 10.25 to 10.75, or around pH 10.5, the typical pH values at which heavy metal carbonates/ heavy metal oxides tend to precipitate out of the treated solution” (see Page 19, lines 23-27).
Gurney et al. discloses the claimed invention except for:
the reactor including catalyst structures.

However, Gurney et al. discloses the claimed method including, during oxidizing . . . the spent caustic,
including  packing structures (see Rejection for Claim 11 above).

Like Gurney et al., Sannino et al. discloses treating wastewater of “industrial effluents” (analogous to Gurney et al.’s wastewater of spent caustic) (see Sannino et al. [0012]), by preparing a mixed solution, 2O2, Abstract and [0034], and “Air” and other gases, see Figure 3), oxidizing the wastewater by passing the mixed solution through structures (“Structured Catalyst,” Figure 3), and then separating (in the space above the “Structured Catalyst,” Figure 3) the gas (“Gas OUT,” Figure 3) and liquid (“H2O OUT,” Figure 3) generated in the oxidation step, downstream of the oxidation step.  (See Sannino et al. Abstract; [0011]-[0014]; [0028]; [0032]-[0034]; Figure 3, [0051], and [0054]) (See Rejection for Claim 1 for Gurney et al. disclosing the analogous process)
Sannino et al. further teaches:
the reactor oxidizing (via the “photo-Fenton oxidation reaction,” [0028]) a mixed solution (mixed solution is gas/liquid solution comprising “wastewater,” and an oxidizing agent, i.e. hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3) of . . . the wastewater of “industrial effluents” (see Sannino et al. [0012]) (analogous to Gurney et al.’s wastewater of spent caustic) . . .  and the oxidizing agent (hydrogen peroxide H2O2, Abstract and [0034], and “Air” and other gases, see Sannino et al. Figure 3) by passing the mixed solution through the reactor’s catalyst structures (“Catalyst Structures” shown in Sannino et al. Figure 3 of “heterogeneous photo-Fenton catalyst,” [0012]-[0013] and [0011] for titanium) in the reactor (Sannino et al. Figure 3, reactor with “Catalyst Structures”) while irradiating (via the “mercury vapor lamp” of the “PHOTOREACTOR” shown in Sannino et al. Figure 3) ultraviolet rays, since the “mercury vapor lamp [is] emitting at 254 nm,” as disclosed in Sannino et al. Figure 3, i.e.,
the reactor including catalyst structures (“Catalyst Structures” shown in Sannino et al. Figure 3 of “heterogeneous photo-Fenton catalyst,” [0012]-[0013] and [0011] for titanium).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Gurney et al. method i). to substitute the Gurney et al. gas-liquid contacting packing material structure in reactor 11, the disclosed reactor, for the catalyst structures, subjected to irradiating ultraviolet light of an ultraviolet lamp, as taught by Sannino et al., and ii). to add to the Gurney et al. ozone oxidizing agent, the hydrogen peroxide oxidizing agent taught by Sannino et al., such that the Gurney et al. steps of:
the reactor oxidizing a mixed solution of . . . the spent caustic . . . and the oxidizing agent . . . by passing the mixed solution through the reactor’s gas-liquid contacting packing structures "to improve contact between the gas phase and the liquid phase" in the reactor (see Gurney et al. Figure 2; and Page 39, lines 14-18)

become the steps of:
the reactor oxidizing a mixed solution of . . . the spent caustic . . .  and the oxidizing agent . . . by passing the mixed solution through the reactor’s catalyst structures in the reactor while irradiating ultraviolet rays, i.e.,
the reactor including catalyst structures,

as taught by Sannino et al. for an analogous process (see above two paragraphs), since Sannino et al. states that such a modification accrues several advantages, including those that follow.
1).	The proposed modification provides a “high efficiency” wastewater treatment (see Sannino et al. Title), and Gurney et al. is treating wastewater of spent caustic in an industrial setting and is interested in higher efficiencies (see Gurney et al. Page 1 to Paragraph spanning Pages 2-3, particularly Paragraph spanning Pages 2-3);
2).	The proposed modification “proposes an eco-friendly photo-Fenton reaction for the destruction of pollutants in industrial effluents, which is based on the use of a stable heterogeneous photo-Fenton catalyst . . . for the degradation of organic compounds in wastewater by a photo-Fenton system,” and Gurney et al. is interested in an “environmentally acceptable solution” in “the treatment of spent caustic solution” (see Gurney et al. Page 1, lines 3-9); and
3).	While “[t]he photocatalytic degradation of organic contaminants using the photo-Fenton system” is known in the art (see Sannino et al. [0004]), when “hydrogen peroxide is dosed to the photo-Fenton oxidation reaction during the process . . . [there is] a considerable improvement of the removal rate of the pollutants” (see Sannino et al. [0034]), and such a considerable improvement of the removal rate of pollutants, i.e. contaminants, would be of interest to Gurney et al. who is already oxidizing contaminants to remove them from spent caustic, and would have an interest in a “spent caustic solution which is more cost effective and/or effective and/or more energy efficient than known processes” (see Gurney et al. paragraph spanning Pages 2-3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., in view of Sannino et al., as applied to Claim 1 above, in further view of Lim et al. (US-20120165184-A1, Jun. 28, 2012).  Gurney et al., in view of Sannino et al., are hereinafter known as the Combination.  Gurney et al., in view of Sannino et al., in view of Lim et al., are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 2 – The Combination discloses the method of Claim 1, wherein the catalyst structure includes a titanium oxide photocatalyst (see Sannino et al. [0011]-[0014], the titanium oxide photocatalyst being the perovskites with transition metal Ti) produced by wet impregnation of titanium dioxide (see Sannino et al. [0011]-[0014], the titanium oxide photocatalyst being the perovskites with transition metal Ti which inherently includes titanium dioxide), and a catalyst support (see Sannino et al. [0014], “foam impregnated with a solution of salts corresponding to the desired perovskite”) but does not teach the catalyst support is bottom-ash.
Like the Combination, Lim et al. discloses a photocatalytic material to treat “waste water” (see Lim et al. [0006] and [0030]).  (See Gurney et al. Title) (See Rejection for Claim 1 for the photocatalytic material, as taught by Sannino et al.)  Lim et al. further teaches the photocatalytic material is, among other things, “TiO2” (see Lim et al. [0030]) and the TiO2 is supported on a “carbonaceous substance” (see [0041]) comprising “either a microporous or mesoporous structure” (see [0044]), using a “sol-gel” method (the recited wet impregnation) to form the “doped catalytic compound” (the recited titanium oxide photocatalyst of titanium dioxide).  The “carbonaceous substance” can take many forms but is not limited to those mentioned in Lim et al. [0041].
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include in the Combination’s method, the step of providing the catalyst structure:
wherein the catalyst structure includes a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a carbonaceous substance,

as taught by Lim et al., since Lim et al. states at [0003] that such a catalyst structure, with its carbonaceous substance support, can be used in “photocatalysis” since it “appears to be an appealing option for water and wastewater treatment, because it (i) does not require the usage of toxic, hazardous, and expensive chemicals, (ii) allows the destruction of a myriad of organic aqueous pollutants including recalcitrant compounds, and (iii) is more energy efficient compared to sonolysis and photolysis” – and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination II’s method, to provide the catalyst structure with a bottom ash:
wherein the catalyst structure includes a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash,

since Combination II is already providing the catalyst structure with a carbonaceous substance:
wherein the catalyst structure includes a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a carbonaceous substance,

and when the carbonaceous substance is “peat, lignite, wood . . . [or] sub-bituminous/bituminous coals” (see Lim et al. [0041]), it is still a form of carbonaceous substance whether it is unburned, or burned to form the recited bottom-ash.

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., in view of Sannino et al., in view of Lim et al., as applied to Claim 2 above, in further view of Say et al. (US-5790934-A, Aug. 4, 1998).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., in view of Sannino et al., as applied to Claim 1 above, in further view of Lim et al., in further view of Say et al.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., in view of Sannino et al., as applied to Claim 11 above, in further view of Lim et al., in further view of Say et al.
Gurney et al., in view of Sannino et al., are hereinafter known as the Combination.  Gurney et al., in view of Sannino et al., in view of Lim et al., are hereinafter known as Combination II.  Gurney et al., in view of Sannino et al., in view of Lim et al., in view of Say et al., are hereinafter known as Combination III.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 3 and 5-8 – Combination II discloses the method of Claim 2, but does not teach wherein the oxidation step is performed in the reactor in which a composite structure including the catalyst structures stacked therein and an ultraviolet (UV) lamp are disposed to be penetrated in parallel with a stacked direction of the catalyst structures in the composite structure.
However, Combination II discloses:
wherein the oxidation step (see Rejection for Claim 1 where the Combination discloses that the oxidation step is “oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays”) is performed in the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18, modified by Sannino et al. to be a catalyst, see Rejection for Claim 1) in which a composite structure (as taught by Sannino et al., i.e. the composite structure containing catalyst structures as taught by Sannino et al., the “Catalyst Structures” shown in Figure 3 and made of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for the perovskite photo-Fenton catalyst that contains Ti) including the catalyst structures (as taught by Sannino et al., i.e. “Catalyst Structures” disclosed in Figure 3 of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for titanium) (as taught by Sannino et al., i.e. “mercury vapor lamp” of the “PHOTOREACTOR” disclosed in Figure 3) are disposed 
Like Combination II, Say et al. discloses “photocatalytic fluid purification” of “water” with “contaminants” where “[p]hotocatalysts can be used to purify the fluid stream by converting these contaminants into less harmful substances or materials which may be more easily removed from the fluid stream” (see Say et al. 1:5-15).  Say et al. further teaches the recited reactor configuration in Figures 6-7, 2:20-30, 3:15-20, and 8:24-48. 
wherein the oxidation step (via ozone, 7:55-65) is performed in a reactor (reactor 300, 3:15-19) in which a composite structure (stack of “subassemblies comprising a central ring 326 with fins 302,” 8:34-36) including the catalyst structures (subassembly “comprising a central ring 326 with fins 302,” 8:34-36) stacked therein, i.e. the stack of 2 photocatalyst” and “cocatalysts,” 6:9-14 for depositing photocatalyst on fin structure, 6:25-27 for UV light, and 8:24-49 for Figures 6-7) and an ultraviolet (UV) lamp (light sources 304) are disposed to be penetrated in parallel with a stacked direction of the catalyst structures in the composite structure, as disclosed in Figure 6.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide Combination II’s reactor configuration:
wherein the oxidation step is performed in a reactor in which a composite structure including the catalyst structures stacked therein and an ultraviolet (UV) lamp are disposed to be penetrated in parallel with a stacked direction of the catalyst structures in the composite structure,

as taught by Say et al., because Say et al. states at 2:12-17, that such a reactor configuration provides “compactness, low pressure drop coupled with adequate mass transfer to the photocatalyst, efficient use of light to illuminate photocatalyst dispersed on a high surface area support, simple maintenance of lamps and photocatalyst support structures, and low cost manufacturing, maintenance and repair.”  (See Say et al. 1:5-2:29, particularly 2:12-17 for the advantages)
Additional Disclosures Include:
Claim 5 – Combination III discloses the method of Claim 3, wherein the oxidation step (see Rejection for Claim 1 where the Combination discloses that the oxidation step is “oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays”) is performed in the stacked direction of the catalyst structures (“gas-liquid contacting packing material 2 (random or structured),” see Gurney et al. Figure 2 and Page 39, lines 14-18 – modified to be catalyst structures as taught by Sannino et al., i.e. “Catalyst Structures” shown in Figure 3 of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for titanium, and further modified to be plate-shaped and stacked as taught by Say et al. in Figure 6, as a subassembly “comprising a central ring 326 with fins 302,” 8:34-36), and the gas (gas from reactor to “gaseous recycle line 11,” see Gurney et al. Figure 2, where the reactor is the “gas-liquid contacting packing material 2” portion of reactor 3, the gas-liquid packing material being “structured,” see Figure 2 and Page 39, lines 14-18) and the liquid (liquid from reactor to “process liquid recycle line,” see Gurney et al. Figure 2, where the reactor is the “gas- generated in the oxidation step (“oxidizing” step, see Rejection for Figure 1) are oxidized through the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18) in a co-current flow, as indicated by the flow arrows in Gurney et al. Figure 2, and then separated in the separation step (“separating” step, see Rejection for Claim 1) (see Rejection for Claim 1 for motivation to combine Sannino et al.) (see Rejection for Claim 3 for motivation to combine Say et al.).
Claim 6 – Combination III discloses the method of Claim 5, wherein all steps of the method of treating spent caustic are performed at a temperature of 40 ºC to 70°C and a pressure of 1 kgf/cm2 to 2 kgf/cm2 (See Gurney et al. Page 42, Claims 9-11, Page 20, lines 14-19, and Page 23, line 8-16).
Claim 7 – Combination III discloses the method of Claim 5, wherein the oxidation step (“oxidizing” step, see Rejection for Claim 1) and the separation step (“separating” step, see Rejection for Claim 1) are further performed with the liquid separated in the separation step, since the liquid is recycled, via the “process liquid recycle line” 10, back to the gas and liquid separator (gas and liquid separator is portion of reactor 3 between the “gas-liquid contacting packing material 2”, and the “distributor or nozzle array 8,” where the oxidizing agent and the spent caustic enter the gas and liquid separator’s bottom, from the spent caustic supplier, i.e. “venturi gas/liquid contactor 5,” see Figure 2, and the gas and entrained spent caustic liquid flow upward towards the reactor and oxidation treatment, separated from the treated caustic liquid which flows downward towards the discharger), as disclosed in Gurney et al. Figure 2 and at Page 38, line 29, to Page 39, line 22.
Claim 8 – Combination III discloses the method of Claim 7, but does not teach wherein the oxidation step and the separation step are further performed until a CODcr value included in the separated liquid is 10,000 mg/L or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Combination III’s method the step:
wherein the oxidation step and the separation step are further performed until a CODcr value included in the separated liquid is 10,000 mg/L or less,

since Combination III discloses that COD is a result-effective variable that is monitored to ensure “sufficient ozone is added such that substantially all the organic and/or inorganic sulphur species present in the spent caustic solution are oxidised by the ozone/oxygen to their highest oxidation state” (see Gurney et al. Page 17, lines 4-18) – and discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding Claim 13 – The Combination discloses the method of Claim 1, and the Combination, in further view of Lim et al., in further view of Say et al., disclose:
wherein the oxidation step is performed in the reactor in which a composite structure including the catalyst structures stacked therein,
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash, and
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides.

Details follow.
The Combination, in view of Lim et al., in view of Say et al., disclose wherein the oxidation step (“oxidizing” step, see Rejection for Claim 1 where the Combination discloses “oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays”) is performed in the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18, modified by Sannino et al. to be a catalyst structure, see Rejection for Claim 1) in which a composite structure (as taught by Sannino et al., i.e. the composite structure containing catalyst structures as taught by Sannino et al., the “Catalyst Structures” shown in Figure 3 and made of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for the perovskite photo-Fenton catalyst that contains Ti) including the catalyst structures (as taught by Sannino et al., i.e. “Catalyst Structures” disclosed in Figure 3 of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for titanium) stacked therein (see Rejection for Claim 3, and motivation to combine with Say et al. for the stacking), each of the catalyst structures is porous since, like the Combination, Lim et al. discloses the photocatalytic material is, among other things, “TiO2” 2 taught by Lim et al. is supported on a “carbonaceous substance” (see Lim et al. [0041]) comprising “either a microporous or mesoporous structure” (see Lim et al. [0044]), and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash (see Rejection for Claim 2, and motivation to combine with Lim et al.), and the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides (see Say et al. Figures 6-7 and 8:24-49, where “fins 302” are the stackable plates (i.e. titanium oxide photocatalyst having the shape of a plate) having grooves formed on both sides to accommodate “light sources 304” – and see 4:8-10, where “fins 302,” like “fins 102,” can be in the shape of a “circle” or in the shape of a “polygon”).
Regarding the limitations:
each of the catalyst structures is porous and
each of the catalyst structures comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash,

the Combination discloses:
each of the catalyst structures . . . comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a catalyst support, but does not teach the catalyst support is bottom-ash (see Rejection for Claim 2).

Like the Combination, Lim et al. discloses a photocatalytic material to treat “waste water” (see Lim et al. [0006] and [0030]).  (See Gurney et al. Title) (See Rejection for Claim 1 for the photocatalytic material, as taught by Sannino et al.)  Lim et al. further teaches the photocatalytic material is, among other things, “TiO2” (see Lim et al. [0030]) and the TiO2 is supported on a “carbonaceous substance” (see [0041]) comprising “either a microporous or mesoporous structure” (see [0044]), using a “sol-gel” method (the recited wet impregnation) to form the “doped catalytic compound” (the recited titanium oxide photocatalyst of titanium dioxide).  The “carbonaceous substance” can take many forms but is not limited to those mentioned in Lim et al. [0041].
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include in the Combination’s method, the step of providing the composite structure including the catalyst structures:
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a carbonaceous substance comprising either a microporous or mesoporous structure,


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in Combination II’s method, to provide the composite structure with bottom ash:
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom ash,

since Combination II is already providing the composite material with a carbonaceous substance:
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a carbonaceous substance comprising either a microporous or mesoporous structure and including the catalyst structures TiO2, see Lim et al. [0030], [0041], and [0044]),

and when the carbonaceous substance is “peat, lignite, wood . . . [or] sub-bituminous/bituminous coals” (see Lim et al. [0041]), it is still a form of carbonaceous substance whether it is unburned, or burned to form the recited bottom-ash.
Regarding the limitations:
wherein the oxidation step is performed in the reactor in which a composite structure including the catalyst structures stacked therein . . . 
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides,

Combination II discloses:
wherein the oxidation step (see Rejection for Claim 1 where the Combination discloses that the oxidation step is “oxidizing the spent caustic by passing the mixed solution through catalyst structures in the reactor while irradiating ultraviolet rays”) is performed in the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18, modified by Sannino et al. to be a catalyst structure, see Rejection for Claim 1 – and further modified  in which a composite structure (as taught by Sannino et al., i.e. the composite structure containing catalyst structures as taught by Sannino et al., the “Catalyst Structures” shown in Figure 3 and made of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for the perovskite photo-Fenton catalyst that contains Ti) including the catalyst structures (as taught by Sannino et al., i.e. “Catalyst Structures” shown in Figure 3 of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for titanium) 
Like the Combination, Say et al. discloses “photocatalytic fluid purification” of “water” with “contaminants” where “[p]hotocatalysts can be used to purify the fluid stream by converting these contaminants into less harmful substances or materials which may be more easily removed from the fluid stream” (see Say et al. 1:5-15).  Say et al. further teaches the recited reactor configuration in Figures 6-7, 2:20-30, 3:15-20, and 8:24-48. 
wherein the oxidation step (via ozone, 7:55-65) is performed in a reactor (reactor 300, 3:15-19) in which a composite structure (stack of “subassemblies comprising a central ring 326 with fins 302,” 8:34-36) includes the catalyst structures (subassembly “comprising a central ring 326 with fins 302,” 8:34-36) stacked therein, i.e. the stack of “subassemblies comprising a central ring 326 with fins 302,” the fins supporting the analogous photocatalyst (see Figures 6-7, 2:20-29 for invention summary, 5:52-65 for “TiO2 photocatalyst” and “cocatalysts,” 6:9-14 for depositing photocatalyst on fin structure, 6:25-27 for UV light, and 8:24-49 for Figures 6-7) as disclosed in Say et al. Figure 6.
Regarding the limitations:
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides,

the Combination, in view of Say et al., disclose:
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides (see Say et al. Figure 6 and 8:24-49, where “fins 302” are the stackable plates having grooves formed on both sides to accommodate .
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the Combination’s reactor configuration:
wherein the oxidation step is performed in the reactor in which a composite structure includes the catalyst structures stacked therein, and

the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides,

as taught by Say et al., because Say et al. states at 2:12-17, that such a reactor configuration provides “compactness, low pressure drop coupled with adequate mass transfer to the photocatalyst, efficient use of light to illuminate photocatalyst dispersed on a high surface area support, simple maintenance of lamps and photocatalyst support structures, and low cost manufacturing, maintenance and repair.”  (See Say et al. 1:5-2:29, particularly 2:12-17 for the advantages)
The claim is directed to an apparatus.
Regarding Claim 14 – The Combination disclose the facility of Claim 11, and the Combination, in further view of Lim et al., in further view of Say et al., disclose:
wherein the reactor includes a composite structure including the catalyst structures stacked therein,
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash, and
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides.

Details follow.
The Combination, in view of Lim et al., in view of Say et al., disclose wherein the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18, modified by Sannino et al. to be a catalyst structure, see Rejection for Claim 11) includes a composite structure (as taught by Sannino et al., i.e. the composite structure containing catalyst structures as taught by Sannino et al., the “Catalyst Structures” shown in Figure 3 and made of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for the perovskite photo-Fenton catalyst that contains Ti) including the catalyst structures (as taught by Sannino et al., i.e. “Catalyst Structures” disclosed in Figure 3 of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for titanium) stacked therein (see Rejection for Claim 3, and motivation to combine with Say , each of the catalyst structures is porous since, like the Combination, Lim et al. discloses the photocatalytic material is, among other things, “TiO2” (see Lim et al. [0030]) and the TiO2 taught by Lim et al. is supported on a “carbonaceous substance” (see Lim et al. [0041]) comprising “either a microporous or mesoporous structure” (see Lim et al. [0044]), and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash (see Rejection for Claim 2, and motivation to combine with Lim et al.), and the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides (see Say et al. Figures 6-7 and 8:24-49, where “fins 302” are the stackable plates (i.e. titanium oxide photocatalyst having the shape of a plate) having grooves formed on both sides to accommodate “light sources 304” – and see 4:8-10, where “fins 302,” like “fins 102,” can be in the shape of a “circle” or in the shape of a “polygon”).
Regarding the limitations:
each of the catalyst structures is porous and
each of the catalyst structures comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom-ash,

the Combination discloses:
each of the catalyst structures . . .  comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a catalyst support, but does not teach the catalyst support is bottom-ash (see Rejection for Claim 2).

Like the Combination, Lim et al. discloses a photocatalytic material to treat “waste water” (see Lim et al. [0006] and [0030]).  (See Gurney et al. Title) (See Rejection for Claim 11 for the photocatalytic material, as taught by Sannino et al.)  Lim et al. further teaches the photocatalytic material is, among other things, “TiO2” (see Lim et al. [0030]) and the TiO2 is supported on a “carbonaceous substance” (see [0041]) comprising “either a microporous or mesoporous structure” (see [0044]), using a “sol-gel” method (the recited wet impregnation) to form the “doped catalytic compound” (the recited titanium oxide photocatalyst of titanium dioxide).  The “carbonaceous substance” can take many forms but is not limited to those mentioned in Lim et al. [0041].
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated construct the Combination’s apparatus, with the composite structure including the catalyst structures wherein:
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a carbonaceous substance comprising either a microporous or mesoporous structure,

as taught by Lim et al., since Lim et al. states at [0003] that such a catalyst structure, with its carbonaceous substance support, can be used in “photocatalysis” since it “appears to be an appealing option for water and wastewater treatment, because it (i) does not require the usage of toxic, hazardous, and expensive chemicals, (ii) allows the destruction of a myriad of organic aqueous pollutants including recalcitrant compounds, and (iii) is more energy efficient compared to sonolysis and photolysis” – and the Combination is already constructing a catalyst structure including a titanium oxide photocatalyst on a catalyst support, to be used in wastewater treatment (spent caustic treatment) (see Rejection for Claim 11), and would be interested in the carbonaceous substance’s advantages as a catalyst support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct Combination II’s apparatus, with the composite structure including catalyst structures with bottom ash, wherein
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and bottom ash,

since Combination II is already constructing the composite structure including catalyst structures with a carbonaceous substance, wherein
each of the catalyst structures is porous and comprises a titanium oxide photocatalyst produced by wet impregnation of titanium dioxide and a carbonaceous substance comprising either a microporous or mesoporous structure and including the catalyst structures TiO2, see Lim et al. [0030], [0041], and [0044]),

and when the carbonaceous substance is “peat, lignite, wood . . . [or] sub-bituminous/bituminous coals” (see Lim et al. [0041]), it is still a form of carbonaceous substance whether it is unburned, or burned to form the recited bottom-ash.
Regarding the limitations:
wherein the reactor includes a composite structure including the catalyst structures stacked therein . . . 
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides,

Combination II discloses:
wherein the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18, includes a composite structure (as taught by Sannino et al., i.e. the composite structure containing catalyst structures as taught by Sannino et al., the “Catalyst Structures” shown in Figure 3 and made of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for the perovskite photo-Fenton catalyst that contains Ti) including the catalyst structures (as taught by Sannino et al., i.e. “Catalyst Structures” shown in Figure 3 of “heterogeneous photo-Fenton catalyst” [0012]-[0013], and [0011] for titanium) 
Like the Combination, Say et al. discloses “photocatalytic fluid purification” of “water” with “contaminants” where “[p]hotocatalysts can be used to purify the fluid stream by converting these contaminants into less harmful substances or materials which may be more easily removed from the fluid stream” (see Say et al. 1:5-15).  Say et al. further teaches the recited reactor configuration in Figures 6-7, 2:20-30, 3:15-20, and 8:24-48. 
wherein the reactor (reactor 300, 3:15-19) includes a composite structure (stack of “subassemblies comprising a central ring 326 with fins 302,” 8:34-36) including the catalyst structures (subassembly “comprising a central ring 326 with fins 302,” 8:34-36) stacked therein, i.e. the stack of “subassemblies comprising a central ring 326 with fins 302,” the fins supporting the analogous photocatalyst (see Figures 6-7, 2:20-29 for invention summary, 5:52-65 for “TiO2 photocatalyst” and “cocatalysts,” 6:9-14 for depositing photocatalyst on fin structure, 6:25-27 for UV light, and 8:24-49 for Figures 6-7) as disclosed in Say et al. Figure 6.
Regarding the limitations:
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides.

the Combination, in view of Say et al., disclose:
the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides (see Say et al. Figure 6 and 8:24-49, where “fins 302” are the stackable plates having grooves formed on both sides to accommodate .
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s reactor configuration:
wherein the reactor includes a composite structure including the catalyst structures stacked therein . . . 

the titanium oxide photocatalyst has a shape of a polygonal plate having grooves formed on one side or both sides,

as taught by Say et al., because Say et al. states at 2:12-17, that such a reactor configuration provides “compactness, low pressure drop coupled with adequate mass transfer to the photocatalyst, efficient use of light to illuminate photocatalyst dispersed on a high surface area support, simple maintenance of lamps and photocatalyst support structures, and low cost manufacturing, maintenance and repair.”  (See Say et al. 1:5-2:29, particularly 2:12-17 for the advantages)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gurney et al., in view of Sannino et al., as applied to Claim 11 above, in further view of Say et al.  Gurney et al., in view of Sannino et al., are hereinafter known as the Combination.
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 12 – The Combination discloses the facility of Claim 11, wherein the reactor (reactor is portion of reactor 3 with “gas-liquid contacting packing material 2” which is “structured,” see Gurney et al. Figure 2 and Page 39, lines 14-18) includes a composite structure (the composite structure is vessel gas-liquid contacting packing material 2 taught by Gurney et al. in Figure 2) “to improve contact between the gas phase and the liquid phase” (see Gurney et al. Figure 2; and Page 39, lines 14-18) . . . and wherein each of the catalyst structures comprises a titanium oxide photocatalyst (see Sannino et al. [0011] “titanium oxide mineral,” see Claim 11 for motivation to combine) – but does not teach the disclosed composite structure including the catalyst structures stacked therein.
Gurney et al., in view of Sannino et al., (the Combination), in view of Say et al., disclose “stacking” the at least one titanium oxide catalyst taught by Sannino et al.  (See Rejection for Claim 3)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s reactor:
wherein the oxidation step is performed in the reactor in which a composite structure including the catalyst structures stacked therein and an ultraviolet (UV) lamp are disposed to be penetrated in parallel with a stacked direction of the catalyst structures in the composite structure (See Rejection for Claim 3), i.e.

the disclosed composite structure including the catalyst structures stacked therein,

as taught by Say et al. (see Figure 6) because Say et al. states at 2:12-17, that such a reactor configuration provides “compactness, low pressure drop coupled with adequate mass transfer to the photocatalyst, efficient use of light to illuminate photocatalyst dispersed on a high surface area support, simple maintenance of lamps and photocatalyst support structures, and low cost manufacturing, maintenance and repair.”  (See Say et al. 1:5-2:29, particularly 2:12-17 for the advantages)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/10/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779